                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 12-cr-00015-PAB-1
Civil Action No. 16-cv-01516-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     LOUIS CAMPBELL,

     Defendant.
_____________________________________________________________________

                     ORDER DENYING § 2255 MOTION
_____________________________________________________________________

       Movant, Louis Campbell, has filed a Motion to Vacate Sentence [Docket No. 49]

under 28 U.S.C. § 2255 (“§ 2255 motion”). The United States has responded to the

§ 2255 motion. Docket No. 52. For the reasons discussed below, the § 2255 motion

will be denied.

I. PROCEDURAL HISTORY

       Mr. Campbell pled guilty to one count of aiding and abetting the use, possession,

and brandishing of a firearm during and in relation to the crime of armed bank robbery,

in violation of 18 U.S.C. § 924(c) and 18 U.S.C. § 2. Docket No. 11 at 2; Docket No.

27; Docket No. 46. On June 8, 2012, the Court sentenced Mr. Cam pbell to an 84-

month term of imprisonment. Docket No. 46 at 2. Mr. Campbell did not file a direct

appeal.

       On June 20, 2016, Mr. Campbell moved, pursuant to 28 U.S.C. § 2255, to

vacate his conviction on the ground that it violates the Fifth Amendment’s Due Process
Clause. Docket No. 49 at 1. Mr. Campbell claims that he is entitled to relief under

Johnson v. United States, 135 S. Ct. 2551 (2015) (“Johnson”), because his

§ 924(c) conviction was based on that statute’s residual clause. Docket No. 49 at 1.

II. ANALYSIS

      Mr. Campbell argues that the predicate crime of violence upon which his

§ 924(c) conviction was based – aiding and abetting armed bank robbery under 18

U.S.C. §§ 2113(a) and (d) and 18 U.S.C. § 2 – no long er qualifies as a crime of

violence after Johnson because it does not contain, as an elem ent, the use of violent

physical force. Docket No. 49 at 6-7. 1 Even assuming Mr. Campbell’s § 2255 motion is

timely,2 it must be denied on the merits. The Tenth Circuit has held that a conviction for

armed bank robbery under §§ 2113(a) and (d) categorically qualifies as “a ‘crime of

violence’ under the alternate, elements-based definition in § 924(c)(3)(A).” United

States v. Higley, 726 F. App’x 715, 717 (10th Cir. 2018) (unpublished); see also United

States v. Lloyd, 741 F. App’x 570, 573 (10th Cir. 2018) (unpublished) (holding that,

because “bank robbery is a lesser-included offense of § 2113(d) armed bank robbery,

armed bank robbery is also a crime of violence within the meaning of § 924(c)(3)’s

elements clause” (internal quotation marks omitted)); United States v. Deiter, 890 F.3d


      1
        The Tenth Circuit has held that § 924(c)(3)(B)’s definition of “crime of violence”
is unconstitutionally vague for the same reasons that § 924(e)(2)(B)(ii) and 18 U.S.C.
§ 16(b) were held unconstitutional in Johnson and Sessions v. Dimaya, 138 S. Ct. 1204
(2018). See United States v. Salas, 889 F.3d 681, 686 (10th Cir. 2018).
      2
       The government argues that Mr. Campbell cannot rely on 28 U.S.C.
§ 2255(f)(3), which permits the filing of a motion to vacate, set aside, or correct a
sentence within one year of “the date on which the right asserted was initially
recognized by the Supreme Court,” because Johnson did not invalidate § 924(c)(3)(B).
See Docket No. 52 at 2.

                                            2
1203, 1212 (10th Cir. 2018) (holding that bank robbery by intimidation under § 2113(a)

is a crime of violence); United States v. McCranie, 889 F. 3d 677, 681 (10th Cir. 2018)

(same).3

      To the extent Mr. Campbell argues that his conviction is different because the

predicate offense was aiding and abetting an armed bank robbery, see Docket No. 49

at 4 (arguing that an aiding and abetting conviction cannot qualify as a crime of violence

under the elements clause), the Tenth Circuit has squarely rejected an analogous

argument in the context of § 924(e) and held that “it makes sense to look to the

underlying statute of conviction, rather than [18 U.S.C. § 2], to decide whether the

elements clause is satisfied.” Deiter, 890 F.3d at 1215-16. The Court sees no reason



      3
         The Court also rejects Mr. Campbell’s argument that his conviction is invalid
under Johnson because § 2113(a) “can be violated by lawfully entering a bank . . . with
intent to commit ‘any larceny.’” Docket No. 49 at 6. While courts have recognized that
the portion of the statute referenced by Mr. Campbell constitutes an alternative version
of federal bank robbery, see, e.g., United States v. Redd, No. 16-cv-01389-CMA, 2017
WL 5952283, at *3 (D. Colo. Jan. 11, 2017) (recognizing that the section of the federal
armed bank robbery statute involving entry into a bank to commit “any larceny”
constitutes an “alternative version of the offense”), both the indictment and plea
agreement establish that Mr. Campbell’s conviction was based only on the first version
of the offense, which requires proof that the defendant took or attempted to take
property or money from a bank by force and violence or intimidation. 18 U.S.C.
§ 2113(a); see Docket No. 11 at 1-2 (indictment); Docket No. 27 at 3 (plea agreement
setting forth elements of offense); see also Descamps v. United States, 570 U.S. 254,
257 (2013) (stating that when a conviction involves a “divisible statute,” a court may
apply a modified categorical approach under which it is appropriate to “consult a limited
class of documents, such as indictments and jury instructions, to determine which
alternative [version of the offense] formed the basis of the defendant’s prior
conviction”). The Court therefore need not determine whether the alternative version of
the offense qualifies as a crime of violence under § 924(c)(3)(A). See Redd, 2017 WL
5952283, at *3 (assessing only whether the first version of an offense under § 2113(a)
qualified as a crime of violence under § 924(c)(3)(A) where the indictment and plea
agreement made clear that this was the version on which the defendant’s conviction
was based).

                                            3
to depart from this holding in the context of § 924(c)(3)(A). See id. at 1212 n.7 (noting

that § 924(c)(3)(A) is “nearly” identical to the elements clause in § 924(e)). Accordingly,

the Court finds that Mr. Campbell’s arguments are foreclosed by Higley, Deiter, and

McCranie. Because aiding and abetting federal bank robbery qualifies as a crime of

violence under § 924(c)(3)(A), Mr. Campbell is not entitled to relief under Johnson.

       Under Rule 11(a) of the Section 2255 Rules, a “district court must issue or deny

a certificate of appealability when it enters a final order adverse to the applicant.”

Under 28 U.S.C. § 2253(c)(2), the Court may issue a certificate of appealability “only if

the applicant has made a substantial showing of the denial of a constitutional right.”

Such a showing is made only when “a prisoner demonstrates ‘that jurists of reason

would find it debatable’ that a constitutional violation occurred, and that the district court

erred in its resolution.” United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). In the present case, the Court

concludes that Mr. Campbell has not made a substantial showing of the denial of a

constitutional right. Therefore, the Court will deny a certificate of appealability.

III. ORDERS

       For the reasons discussed above, it is

       ORDERED that the Motion to Vacate Sentence [Docket No . 49], filed by Louis

Campbell, is DENIED. It is further

       ORDERED that, under 28 U.S.C. § 2253(c)(2) and the Rules Governing Section

2255 Proceedings for the United States District Courts, a certificate of appealability is

DENIED. It is further



                                              4
    ORDERED that the Motion to Withdraw as Counsel [Docket No. 58] is

GRANTED.


    DATED May 1, 2019.

                                   BY THE COURT:


                                    s/Philip A. Brimmer
                                   PHILIP A. BRIMMER
                                   Chief United States District Judge




                                      5
